In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
JULIE RICH,                          *
                                     *      No. 15-1329V
                  Petitioner,        *      Special Master Christian J. Moran
                                     *
v.                                   *      Filed: April 12, 2017
                                     *
SECRETARY OF HEALTH                  *      Attorneys’ fees and costs; award in
AND HUMAN SERVICES,                  *      the amount to which respondent
                                     *      has not objected.
                  Respondent.        *
                                     *
*********************
Diana L. Stadelnikas, Maglio, Christopher, and Toale, PA, Sarasota, FL, for
Petitioner;
Amy P. Kokot, U.S. Dep’t of Justice, Washington, DC, for Respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

       Petitioner, Julie Rich, filed an unopposed application for final attorneys’ fees
and costs in the above-captioned matter on April 12, 2017. Ms. Rich requests
reimbursement for her attorney in the amount of $19,710.60. The Court awards
this amount.

       Ms. Rich filed a petition for compensation on November 5, 2015, alleging
that she was injured by the influenza vaccine which she received on October 30,
2013. Petitioner received compensation based upon the parties’ stipulation.
Decision, 2017 WL 945907 (Feb. 13, 2017). Because petitioner received
compensation, she is entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Petitioner seeks a total of $19,710.60, in attorneys’ fees and costs for her
counsel. Petitioner states that she did not personally incur any costs in pursuit of
her claim pursuant to General Order No. 9. Respondent has no objection to the
amount requested for attorneys’ fees and costs.

       After reviewing the request, the Court awards the following:

       A lump sum of $19,710.60, in the form of a check made payable to
       petitioner and petitioner’s attorney, Diana L. Stadelnikas, of Maglio
       Christopher and Toale, for attorneys’ fees and other litigation costs
       available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly. 2


       IT IS SO ORDERED.

                                                    S/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                2